J-A24029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TROY STEVEN STEHLEY                        :
                                               :
                       Appellant               :   No. 1081 WDA 2019

          Appeal from the Judgment of Sentence Entered May 16, 2019
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                            CP-07-CR-0000418-2016


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                         FILED JANUARY 04, 2021

       Troy Steven Stehley appeals from the judgment of sentence entered

following his convictions for two counts each of Recklessly Endangering

Another Person (“REAP”) and Possession with Intent to Deliver (“PWID”), and

one count each of Fleeing or Attempting to Elude Police Officer, Criminal

Mischief, Possession of a Controlled Substance (“Possession”), and Possession

of Drug Paraphernalia.1 Stehley challenges the discretionary aspects of his

sentence.

       We do not address Stehley’s challenge at this time, because his counsel

failed to file a Pa.R.A.P. 1925(b) statement, despite a court order directing

counsel to do so. Counsel’s failure to file a Rule 1925(b) statement when

____________________________________________


1 18 Pa.C.S.A. § 2705, 35 P.S. § 780-113(a)(30), 75 Pa.C.S.A. § 3733(a), 18
Pa.C.S.A. § 3304(a)(2), and 35 P.S. §§ 780-113(a)(16) and 780-113(a)(32),
respectively.
J-A24029-20



ordered to do so constitutes per se ineffectiveness of counsel. See

Commonwealth v. Burton, 973 A.2d 428, 432 (Pa.Super. 2009) (en banc)

(“The complete failure to file the 1925 concise statement is per se

ineffectiveness because it is without reasonable basis designed to effectuate

the client's interest and waives all issues on appeal”); Pa.R.A.P. 1925(c)(3).

We therefore remand for counsel to file the statement within 20 days of the

date of this Memorandum. The trial court shall then prepare and file a

responsive opinion within 30 days of the filing of the Rule 1925(b) statement.

      Case remanded with instructions. Jurisdiction retained.




                                    -2-